Citation Nr: 1128199	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  99-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran had active military service from February 1943 to January 1946, and from February 1948 to March 1965.  He died in December 1987.  The Appellant is the widow of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Appellant appealed the RO's March 1999 rating action to the Board.

In a November 2000, decision the Board reopened the Appellant's claim and denied the claim of entitlement to service connection for the cause of the Veteran's death on the merits.  The Appellant appealed the Board's November 2000 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2001 Order, the Court vacated and remanded the November 2000 decision to the extent that the Board had denied service connection for the cause of the Veteran's death.  The Board thereafter remanded the case in January 2002 and in August 2003.

In a November 2004 decision, the Board denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the Board's November 2004 decision to the Court.  In a September 2007 Order, the Court vacated the November 2004 decision and remanded the matter to the Board for further development and readjudication consistent with the Court's decision. 

In a November 2008 decision, the Board again denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Appellant appealed the Board's November 2008 decision to the Court.  In a July 2010 Memorandum Decision, the Court vacated the Board's November 2008 decision and remanded the matter to the Board for further development and readjudication consistent with the Court's decision. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


REMAND

The Board recognizes that this appeal has been in progress for several years and that it has been remanded on two previous occasions.  However, a recent July 2010 Memorandum Decision of the Court necessitates that another remand be issued. 

The Appellant seeks service connection for the cause of the Veteran's death.  She maintains, in written statements submitted to VA, that the Veteran's service-connected gastrointestinal disorder materially contributed to, or at least hastened, the Veteran's death, particularly as the service-connected disorder involved vital organs (namely the stomach and intestines).  She maintains that the autopsy report suggested that the Veteran was bleeding from his gastrointestinal disorder at the time of death, and argued that since the autopsy report also showed adhesions between the liver and stomach, his service-connected gastrointestinal disorder was involved in his death.  The Appellant argues that the certificate of death was incorrectly completed because the certifying physician (a physician from the practice the Veteran had sought treatment from since the 1970's) was on drugs, and refused her request to amend the certificate.


The Veteran died in December 1987 of cardiopulmonary failure due to metastatic hepatoma.  An autopsy was performed the day following death and was limited to an examination of the stomach.  Gross examination of the Veteran's abdomen showed an enlarged liver with surrounding adhesions.  The peritoneal cavity showed no tumor implants.  The gastric mucosa, particularly near the cardia, showed tarry surface deposits, but showed no ulceration or tumor implants.
A September 2000 addendum to his certificate of death lists, as a significant condition contributing to death but not resulting in the underlying cause of death, gastrointestinal hemorrhage.

At the time of the Veteran's death, service connection was in effect for postoperative residuals of a duodenal ulcer, evaluated as 40 percent disabling; migraine headaches, evaluated as 10 percent disabling; and residuals of an appendectomy, evaluated as noncompensably disabling.  The combined service-connected evaluation for the Veteran's disabilities was 50 percent.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2010).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4) (2010).

There are private and VA opinions that are supportive of and against the Appellant's claim for service connection for the cause of the Veteran's death.  In support of the claim are medical opinions prepared by Lucien S. Wilkins, M. D., and Andrew R. Cracker, M. D., F.A.C.O.G., dated in May 1999 and July 2003, respectively.  Both of the above-cited private physicians concluded that the Veteran's service-connected ulcer disability, evaluated as 40 percent disabling at the time of his death, had contributed substantially to cause gastrointestinal bleeding that had contributed to his demise.  (See May 1999 and July 2003 opinions, prepared by Lucien S. Wilkins, M. D., and Andrew R. Cracker, M. D., respectively). 

In contrast, in August 2000 and February 2003, VA examiners provided opinions that are against the claim.  The VA examiners concluded that there was no evidence of gastrointestinal bleeding at the time of the Veteran's death and that his service-connected ulcer disability did not contribute to his death, but that it was solely the progression of an advanced and very aggressive malignancy, which typically caused one to die within months. 

In its July 2010 Memorandum Decision, the Court held that due to the inadequacies of the record and the complexity of the definitive cause of the Veteran's death, at a minimum, the Board must obtain a VA medical opinion "that not only offers forceful conclusions, but contains adequate reasoning that will enable administrative and judicial review by non-physicians."  (See July 2010 Memorandum Decision, page (pg.) 8)).  The Court further held that none of the physicians of record, private or VA, had provided a clear rationale for their respective opinion.  (See July 2010 Memorandum Decision, quoting Nieves-Rodriquez v. Peake, 21 Vet. App. 295, 304 (2008) (a medical opinion is not entitled to any weight in a service-connection nor rating context if it contains only data and conclusions).  Id. at pg. 7.  Under these circumstances, the above-cited private physician's and VA examiners' reports are inadequate, and the Board must once again remand this matter to the RO for another medical opinion in order to clarify the complexities that caused the Veteran's death.  

In its July 2010 Memorandum Decision, the Court recommended that the Board should (italics added for emphasis) consider issuing a subpoena to Dr. Jenell Rhyne, M. D. to have her provide an explanation as to how she reached her conclusion that gastrointestinal hemorrhage was a significant condition contributing to the Veteran's death on her revised September 2000 death certificate.  Before the Board proceeds in issuing a subpoena, it will provide Dr. Rhyne an opportunity to voluntarily provide the requested evidence (i.e., an explanation as to how she reached her conclusion on the Veteran's revised death certificate) in the remand directives below. 

Finally, in its July 2010 Memorandum Decision, the Court also suggested that the Board request a supplemental opinion from Dr. Lucien S. Wilkins, wherein he provide additional clarification and medical reasoning to his May 1999 opinion that the Veteran's service-connected ulcer disability had substantially caused gastrointestinal bleeding that had contributed to his death.  (See July 2010 Memorandum Decision, pg. 8).  Thus, on remand, Dr. Wilkins will be provided an opportunity to provide further clarification with respect to his May 1999 favorable opinion.  See 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send a letter to Dr. Jenell Rhyne, M. D., Wilmington Health Associates, 1202 Medical Center Drive, Wilmington, North Carolina 28401, requesting that she provide an explanation as to how she reached her conclusion that gastrointestinal hemorrhage was a significant condition contributing to the Veteran's death on his revised September 2000 death certificate.  

Dr. Jenell is to be advised that if she does not respond to the above-cited letter, the Board will, pursuant to the Court's July 2010 Memorandum Decision, issue a subpoena directing her to respond under the penalties of law imposed in accordance with 38 C.F.R. § 2.2 (2010).  All records/responses received should be associated with the claims files.

2.  In accordance with 38 C.F.R. § 4.2 (2010), return the claims files to Lucien S. Wilkins, M. D., Wilmington Health Associates, 1202 Medical Center Drive, Wilmington, North Carolina 28401 to have him provide additional clarification and medical reasoning in support of his May 1999 opinion that the Veteran's service-connected ulcer disability had contributed substantially to cause gastrointestinal bleeding that contributed to his demise.  All records/responses received should be associated with the claims files.
3.  After any additional information has been obtained and associated with the claims files pursuant to directives 1 and 2, obtain a VA medical opinion(s) in order to ascertain the cause(s) of the Veteran's death and the relationship of those entities to his service-connected disabilities, primary his service-connected ulcer disease.  The RO/AMC must request that the medical professional(s) review the claims files and note that such a review was made in a typewritten report.  All pertinent final diagnoses should be set forth, to include whether the Veteran's service-connected ulcer disease was in fact a direct or contributory cause of his death. 

The VA examiner(s) is asked to offer a medical opinion as to the following:

(a) Was the Veteran's service-connected ulcer disease with post-operative vagotomy pyloroplasty and gastrectomy a direct or contributory cause of any gastrointestinal bleeding present at the time of the Veteran's death? 

(b) If the Veteran's service-connected ulcer disease  with post-operative vagotomy plyloroplaasty and gastrectomy was not a direct and contributory cause to any gastrointestinal bleeding that was present at the time of the Veteran's death, what fatal disability(ies) was the principle or primary cause?  

(c) What role, if any, was played by the service-connected ulcer disease with post-operative vagotomy pyloroplasty and gastrectomy in the Veteran's death; that, is did the residuals of the Veteran's ulcer disease cause his death singly or jointly with some other condition, or was the immediate or underlying cause of death etiologically related thereto?

(d) Did the service-connected ulcer disease contribute substantially or materially to the Veteran's death, or did it lend or assist in the production of the Veteran's death? 

In reaching the above-requested questions, the examiner (s) is requested to comment on the relevant evidence of record to include, but not limited to, the following: 

(i) The Veteran's Certificate of Death, reflecting that his immediate cause of death was cardiopulmonary failure due to metastatic hepatoma.  

(ii) An autopsy report reflecting that an autopsy of the Veteran's stomach and revealed an enlarged liver with surrounding adhesions.  The peritoneal cavity showed no tumor implants.  The gastric mucosa, particularly near the cardia, showed tarry surface deposits, but without ulceration or tumor implants; 

(iii) Service treatment records showing that the Veteran had received treatment for a duodenal ulcer.  These records are silent for any finding or diagnosis of liver carcinoma; 

(iv) Private treatment report, dated in November 1984, reflecting that the Veteran was initially diagnosed with liver carcinoma; 

(v) A June 1986 private medical report showing that the Veteran had undergone an esophageal gastroduodenoscopy as an in-patient.  At discharge, diagnoses of subacute upper gastrointestinal bleeding, probably from an old gastroenterostomy site-without evidence of varices or marginal ulcer; malignant hepatoma of the liver, treated with chemotherapy; and coronary artery disease were entered; 

(vi) Private treatment reports, dated in March and December 1987, showing that the Veteran was in a steady state of physical deterioration evidenced by his loss of weight, worsening of hepatic function, and jaundice;

(vii) September 2000 addendum to his certificate of death listing gastrointestinal hemorrhage as a significant condition contributing to the Veteran's death but not resulting in the underlying cause of death;

(viii) VA opinions, dated in August 2000 and February 2003, reflecting the examiners' conclusions that there was no evidence of gastrointestinal bleeding at the time of the Veteran's death and that the Veteran's service-connected ulcer disability did not contribute to his death, but that it was solely the manifestation of a progression of an advanced and very aggressive malignancy, which typically caused one to die within months; and,

(ix) May 1999 and July 2003 opinions of Lucien S. Wilkins, M. D., and Andrew R. Cracker, M. D., F.A.C.O.G., respectively, wherein they both concluded that the Veteran's service-connected ulcer disability, evaluated as 40 percent disabling at the time of the Veteran's death, had contributed substantially to cause gastrointestinal bleeding that contributed to his demise.

Adequate reasons and bases must to be provided in support of any opinion rendered.  If the examiner(s) opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

4.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the reviewer's report.  If the report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action.
5.  Thereafter, the AMC/RO should re-adjudicate the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the Appellant and her attorney should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


